Citation Nr: 1726208	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  11-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Army from January 1993 to June 1993 and from January 2007 to May 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2012 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

In its June 2016 decision, the Board denied the Veteran's claim for service connection for gout.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in February 2017, the Court remanded the issue to the Board for adjudication consistent with the terms of the Joint Motion for Partial Remand (JMPR) submitted by the parties.  The matter is again before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2017, the Court remanded the Veteran's claim of service connection for gout to the Board for adjudication consistent with the terms of the JMPR submitted by the parties.  The JMPR asserts that, although not expressly listed as a chronic condition, gout is a form of arthritis, arthritis is a listed chronic disease and the Board must consider this argument as a theory of presumption under 38 C.F.R.  § 3. 309 (a), with reference to § 3.307 (a)(3).  In support of this position, the JMPR notes that VA has officially stated that "[g]out, for example, which is a type of arthritis in which uric acid crystals are deposited around joints, usually involves acute inflammation of only a single joint at a time, rather than the widespread joint involvement common in rheumatoid arthritis."  68 Fed. Reg. 7008 (February 11, 2003).  It further notes that the rating schedule for VA disabilities also explicitly instructs that gout under Diagnostic Code 5017 is to be rated under Diagnostic Code 5002, arthritis rheumatoid (atrophic), and not to be rated based on limitation of motion like other forms of arthritis. 38 C.F.R. § 4.71a.  The JMPR adds that VA's categorization of gout as a form of arthritis is in accordance with prevailing medical principles.  

The JMPR concludes that, in light of the medical categorization of gout as a form of arthritis (chronic condition), and the medical and lay evidence which indicates that the Veteran has suffered from gout to a compensable degree within one year of service, the theory of presumptive service connection was reasonably raised by the record.

In considering the above points, built on the characterization of gout as a form of arthritis, questions are now at issue such as, given the facts of this case, is gout defined as arthritis, as opposed to being based on findings of excessive levels of uric acid in the blood (hyperuricemia); did gout caused arthritis in any particular joints; is gout a chronic disease; and does the presumption under 38 C.F.R.  §§ 3.309 and 3.307 apply or did the Veteran's gout appear after service as something separate and apart from service.

In view of the above, there is simply not enough information in the record addressing origin, nature, extent, and causation, or the lack thereof for an informed VA decision pertaining to the matter on appeal.  The Board is prohibited from substituting its own judgment for that of medical professionals.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For that reason, a remand is necessary, in compliance with which an appropriate specialist will render opinions in response to the specific questions set forth below.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran or his representative for information pertaining to any current VA treatment or private treatment.  Obtain any records now outstanding pertaining to those treatments.  Document all requests and responses in the claims file and notify the Veteran appropriately.

2.  After any additional records are obtained and associated with the claims file, arrange for a VA examiner with an appropriate specialty for treating gout, such as but not exclusively rheumatology, to review the entire claims file.  If the examiner deems a new examination to be necessary, schedule the examination.

The examiner is requested to address, in the form of an opinion, each of the following:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that the etiology of the Veteran's current gout is directly related to his service. 
	
(b) Given the facts of this case, whether it is at least as likely as not (a 50 percent probability or greater) that that gout is defined as arthritis, as opposed to being based on findings of excessive levels of uric acid in the blood (hyperuricemia).

(c) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's gout caused arthritis in any specific joints.

(d) Whether it is at least as likely as not (a 50 percent probability or greater) that gout is a chronic disease?

(e) Whether it is at least as likely as not (a 50 percent probability or greater) that the chronic disease presumption under 38 C.F.R.  §§ 3.309 and 3.307 applies, or did gout appear after service as something separate and apart from service.

A detailed rationale must accompany any opinion provided.  The examiner will acknowledge, address, evaluate, and comment on all lay statements and all prior medical opinions pertaining to gout.  

3.  Any indicated tests or studies should be performed.  The examiner will affirmatively note that the claims file, including any new development in the file, has been reviewed.

4.  After completing the above development and any other indicated development, readjudicate the claim of entitlement to service connection for gout.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




